Citation Nr: 9916122	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-15 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.

Entitlement to a compensable rating for service connected 
hearing loss, tinnitus, and mastoidectomy in the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel
INTRODUCTION

The veteran had active service from March 1958 to May 1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in December 1997 that denied service connection for 
hearing loss in the left ear, and granted service connection 
and a noncompensable rating for the veteran's hearing loss, 
tinnitus, and mastoidectomy in the right ear.

On November 5, 1998, a video conference hearing was held 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran testified during his hearing before a member of 
the Board that he was exposed to excessive noise from heavy 
equipment throughout his term of service, as well as rifle 
and artillery fire during service in Vietnam.  The examiner 
stated in the report of the October 1997 VA examination that 
"[The veteran's] hearing loss is partially service connected 
due to his noise exposure while in the service."  
Clarification of this remark is required.  Moreover, during a 
hearing before the Board, the veteran's representative 
asserted that the veteran had hearing loss in the left ear, 
secondary to his service connected right ear hearing 
disability.  The question of secondary service connection has 
not been addressed.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for 
defective hearing since January 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's defective 
hearing since January 1999.  All 
previously unobtained records should be 
associated with the claims file.

2.  The RO should then schedule the 
veteran for a VA ear, nose and throat 
examination to include an audiological 
examination in order to ascertain the 
nature and severity of his defective 
hearing.  All appropriate special studies 
should be accomplished.  The claims 
folder must be made available to, and be 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should specifically be requested to 
render an opinion as to whether it is at 
least as likely as not that the hearing 
loss of the left ear is due to noise 
exposure while in service.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim with consideration also 
being given to the question of service 
connection for the left ear hearing loss 
as being secondary to a service connected 
disability.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


